UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-03940 Strategic Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 08/31 Date of reporting period: 02/28/17 The following N-CSR relates only to the Registrant’s series listed below and does not relate to any series of the Registrant with a different fiscal year end and, therefore, different N-CSR reporting requirements. A separate N-CSR will be filed for any series with a different fiscal year end, as appropiate. Dreyfus Conservative Allocation Fund Dreyfus Growth Allocation Fund Dreyfus Moderate Allocation Fund FORM N-CSR Item 1. Reports to Stockholders. Dreyfus Conservative Allocation Fund SEMIANNUAL REPORT February 28, 2017 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager(s) only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND A Letter from the CEO of Dreyfus 2 Discussion of Fund Performance 3 Understanding Your Fund’s Expenses 5 Comparing Your Fund’s Expenses With Those of Other Funds 5 Statement of Investments 6 Statement of Assets and Liabilities 8 Statement of Operations 9 Statement of Changes in Net Assets 10 Financial Highlights 11 Notes to Financial Statements 12 Information About the Renewal of the Fund’s Management Agreement 20 FOR MORE INFORMATION Back Cover Dreyfus Conservative Allocation Fund The Fund A LETTER FROM THE CEO OF DREYFUS Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Conservative Allocation Fund, covering the six-month period from September 1, 2016 through February 28, 2017. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Stocks advanced solidly but bonds lost a degree of value over the reporting period amid heightened market volatility stemming from various economic and political developments. After rallying in response to stabilizing commodity prices, improving global economic data, and better-than-expected corporate earnings, stocks and corporate-backed bonds generally produced flat returns in September. Meanwhile, U.S. government securities began to give back previous gains in anticipation of higher inflation and short-term interest-rate hikes from U.S. monetary policymakers. Stock prices moderated in the weeks before U.S. elections in November, but equity markets subsequently rallied to a series of new highs over the remainder of the reporting period as investors revised their expectations for U.S. fiscal, regulatory, and tax policies. In the bond market, yields surged higher and prices fell after the election, while lower rated corporate-backed bonds continued to advance in anticipation of a more business-friendly political climate. U.S. political developments and ongoing global economic headwinds suggest that volatility may persist in the financial markets over the foreseeable future. Some asset classes and industry groups seem likely to benefit from a changing economic and geopolitical landscape, while others probably will face challenges. Consequently, selectivity seems likely to be an important determinant of investment success in the months ahead. As always, we encourage you to discuss the implications of our observations with your financial advisor. Thank you for your continued confidence and support. Sincerely, Mark D. Santero Chief Executive Officer The Dreyfus Corporation March 15, 2017 2 DISCUSSION OF FUND PERFORMANCE For the period of September 1, 2016 through February 28, 2017, as provided by Keith L. Stransky, CFA, Senior Portfolio Manager Market and Fund Performance Overview For the six-month period ended February 28, 2017, Dreyfus Conservative Allocation Fund produced a total return of 3.24%. 1 In comparison, the fund’s benchmark, the S&P 500 ® Index, produced a total return of 10.01% for the same period. 2 The fund utilizes a Customized Global Blended Index composed of 40% MSCI World Index and 60% Bloomberg Barclays Global Aggregate Index, which returned -0.06% for the same period. 3 Stocks rallied and bonds lost some value over the reporting period due to expectations of more business-friendly U.S. government policies and rising interest rates, respectively. Favorable results from many of the fund’s underlying investments enabled it to outperform its Customized Global Blended Index. The Fund’s Investment Approach Dreyfus Conservative Allocation Fund seeks current income with some consideration for capital appreciation. In pursuing its goal, the fund normally allocates 40% of its assets to equity securities and 60% of its assets to fixed-income securities. The fund is designed for investors with a lower risk tolerance. The fund seeks to achieve its targeted asset allocation mix by investing in other mutual funds that are advised by The Dreyfus Corporation (Dreyfus). In turn, the underlying funds invest in a wide range of equity and fixed-income securities, including U.S. large-, mid- and small-cap equities; international, global, and emerging-market equities; and U.S. and international fixed-income securities. The fund’s portfolio manager selects the underlying funds based on their investment objectives and management policies, portfolio holdings, risk/reward profiles, historical performance, and other factors. Stocks Rallied, Bonds Fell in Post-Election Trading Encouraging global economic data and better-than-expected corporate profits helped boost investors’ risk appetites near the start of the reporting period, driving stock prices higher. Although U.S. and international stocks generally declined in advance of the presidential election in November, the election’s widely unexpected outcome sparked market rallies that persisted through the reporting period’s end as investors looked forward to greater global economic growth and more business-friendly fiscal, regulatory, and tax policies under a newly elected U.S. government. Meanwhile, prices of high-quality bonds moved lower when investors began to anticipate that the Federal Reserve Board would raise short-term interest rates, as indeed it did in December. After the election, U.S. government securities fell sharply while lower rated corporate bonds rallied. Investors generally viewed the new presidential administration’s proposals as likely to increase economic growth and inflation, which historically have been considered negative for high-quality bonds but positive for corporate-backed securities. Several Underlying Funds Bolstered Fund Results The fund’s relative performance benefited during the reporting period from a number of its underlying equity and fixed-income funds. Among U.S. equity investments, successful security selections helped Dreyfus Strategic Value Fund and Dreyfus Disciplined Stock Fund participate more than fully in the U.S. stock market’s gains. The fund further benefited from overweighted exposure to funds that focus on small- and midcap U.S. stocks, including Dreyfus Smallcap Stock Index Fund, Dreyfus Opportunistic Midcap Value Fund, and Dreyfus Structured Midcap Fund. The fund also participated 3 DISCUSSION OF FUND PERFORMANCE (continued) in gains among emerging-markets equities through its investment in Dreyfus Emerging Markets Fund. Although holdings of real estate investment trusts in Dreyfus Global Real Estate Securities Fund lagged broader market averages when interest rates climbed, the fund benefited from underweighted exposure to the market sector. The fund’s underlying U.S. fixed-income funds generally produced better results than bond market averages. Overweighted exposure to the short end of the market’s maturity spectrum through Dreyfus Ultra Short Income Fund proved especially effective. International equity funds produced less attractive results over the reporting period, mainly due to security selection shortfalls by International Stock Fund and Dreyfus/Newton International Equity Fund. Underlying global bond funds also lost a degree of value, but their declines were cushioned by underweighted exposure to the asset class. We made no changes to the fund’s allocations during the reporting period. Maintaining a Balanced Investment Posture The outlook for global financial markets is murky. Stocks currently appear to have priced in the positive effects of proposed U.S. fiscal, tax, and regulatory policies even before they are enacted, and the bond market seems to expect higher interest rates in a growing economy. In our judgment, any economic or political disappointments could spark heightened volatility in both asset classes. Therefore, we have maintained an asset allocation strategy that is roughly in line with the Customized Global Blended Index, and we have maintained a broadly diversified portfolio in an attempt to prevent dislocations in any single asset class from having a disproportionate impact on overall performance. March 15, 2017 Equities are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. Stocks of small- and/or midcap companies often experience sharper price fluctuations than stocks of large-cap companies. Asset allocation and diversification cannot assure a profit or protect against loss. The ability of the fund to achieve its investment goal depends, in part, on the ability of the Dreyfus Investment Committee to allocate effectively the fund’s assets among the asset classes and the underlying funds. There can be no assurance that the actual allocations will be effective in achieving the fund’s investment goal. Bonds are subject generally to interest-rate, credit, liquidity, and market risks, to varying degrees, all of which are more fully described in the fund’s prospectus. Generally, all other factors being equal, bond prices are inversely related to interest-rate changes, and rate increases can cause price declines. Investing internationally involves special risks, including changes in currency exchange rates, political, economic, and social instability, a lack of comprehensive company information, differing auditing and legal standards, and less market liquidity. Emerging markets tend to be more volatile than the markets of more mature economies, and generally have less diverse and less mature economic structures and less stable political systems than those of developed countries. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Return figure provided reflects the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an agreement in effect through January 1, 2018, at which time it may be extended, terminated, or modified. Had these expenses not been absorbed, the fund’s return would have been lower. 2 Source: Lipper Inc. – The S
